DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-25, 27-33 are objected to because of the following informalities:
"acquiring, at least temporarily" should be "acquiring and retaining, at least temporarily" [Claims 16, 32, 33, lines 3, 4, 5];
"the index" should be "the derived index" [Claims 16, 18, 19, 27, 32, 33, lines 7, 1, 1, 3/4, 9, 9];
"the acquired numeric time-series" should be "the at least temporarily acquired and retained numeric time-series" [Claims 16, 27, 32, 33, lines 5/6, 2, 6/7, 7/8];
"the numeric time-series" should be "the numeric time-series including the plurality of readings associated with time" [Claims 16, 17, 20, 21, 22, 23, 24, 25, 28, 30, 31, 32, 33, lines 10, 1, 1, 2, 2, 2, 2, 2, 2/4, 4, 1, 13, 13];
"the determined time range" should be "the determined time range for which the numeric time-series is known to match the amplitude range criterion" [Claims 16, 32, 33, lines 12, 15, 15];
"the search request" should be "the search request including the amplitude range criterion" [Claims 16, 30, 32, lines 12, 1, 16];
"step c)" should be "the storing c)" [Claim 17
"the amplitude interval" should be "an amplitude interval of the amplitude intervals" [Claims 21, 22, lines 3, 3];
"the time interval" should be "a time interval of the time intervals" [Claims 21, 22, lines 4, 4];
"the acquiring step a) (S10)" should be "the acquiring a)" [Claims 27, 31, lines 1/4/5, 1];
"the processing step b) (S20)" should be "the processing b)" [Claim 27, line 3];
"step e) (S50)" should be "the processing e)" [Claim 28, 29, 30, lines 1, 2, 4];
"step f) (S60)" should be "the outputting f)" [Claim 29, line 3];
"step d) (S40)" should be "the receiving d)" [Claim 30, line 1].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22, 24-25 
Claim 21 recites "the quantization of the time-amplitude space of the numeric time-series" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “a quantization of the numeric time-series into time intervals according to a predetermined time resolution and into amplitude intervals according to a predetermined amplitude resolution” prior to this portion of the limitation. Claims 22, 24-25 are also rejected for the same reason due to their dependency on claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. That is, the claims recite a computerized device… comprising  “at least one processing unit”, “a storage unit”, and a “first, second third, fourth, fifth, and sixth entity” but fail to claim any specific hardware even when interpreted in light of the specification. That is, in [0083] the applicant’s specification states that “The respective entity, e.g., the at least one processing unit, the storage unit and/or the first to fifth entity, may be implemented in hardware and/or in software”. Therefore, under the broadest reasonable interpretation consistent with the specification, the “at least one processing unit”, “a storage unit”, and a “first, second third, fourth, fifth, and sixth entity” can be implemented using only software. Therefore, this claim is directed to software per se.

Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 16 recites a method for performing a range search in numeric time-series data, the method comprising: a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time; b) processing, by a first processing unit, the acquired numeric time-series to derive an index from the acquired numeric time-series; c) storing the index in a storage unit; d) receiving a search request including an amplitude range criterion; e) processing, by a second processing unit, the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) outputting the determined time range in response to the search request.
The limitations of b) processing, …, the acquired numeric time-series to derive an index from the acquired numeric time-series; e) processing, …, the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; f) outputting the determined time range in response to the search request, as drafted, are processes that, under their broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down an index on a piece of paper that includes at least portions of the acquired 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time; … by a first processing unit…; c) storing the index in a storage unit; d) receiving a search request including an amplitude range criterion; …by a second processing unit…. The first processing unit and second processing unit are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time; c) storing the index in a storage unit; d) receiving a search request including an amplitude range criterion represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time; c) storing the index in a storage unit; d) receiving a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 16 is not patent eligible.
Independent claim 32 recites a non-transitory computer-readable medium encoded with program code which, when executed by at least one computer, causes a range search in numeric time-series data, the program code comprising: a) program code for acquiring (S10), at least temporarily, a numeric 
The limitations of b) …processing (S20), …, the acquired numeric time-series to derive an index from the acquired numeric time-series; e) … processing (S50), …, the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) … outputting (S60) the determined time range in response to the search request, as drafted, are processes that, under their broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down an index on a piece of paper that includes at least portions of the acquired time-series data such as time ranges corresponding to certain data values or amplitudes of data values. But for the “by 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – program code for…; a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time; … by a first processing unit…; c) program code for storing (S30) the index in a storage unit; d) program code for receiving (S40) a search request including an amplitude range criterion; …by a second processing unit…. The non transitory computer-readable medium encoded with program code; …the program code comprising…program code for…; first processing unit and second processing unit and at least one computer are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time; c) program code for storing (S30) the index in a storage unit; d) program code for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time; c) program code for storing (S30) the index in a storage unit; d) program code for receiving (S40) a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 32 is not patent eligible.
claim 33 recites a computerized device for performing a range search in numeric time-series data, the computerized device comprising: at least one processing unit; a storage unit; a) a first entity configured to acquire, at least temporarily, a numeric time-series including a plurality of readings associated with time; b) a second entity configured to process the acquired numeric time-series to derive an index from the acquired numeric time-series; c) a third entity configured to store the index; d) a fourth entity configured to receive a search request including an amplitude range criterion; e) a fifth entity configured to process the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) a sixth entity configured to output the determined time range.
The limitations of b) … process the acquired numeric time-series to derive an index from the acquired numeric time-series; e) … process the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) … output the determined time range, as drafted, are processes that, under their broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components.  That is, other than reciting second, fifth and sixth entities, configured to and “by a first processing unit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the entities and “by a first processing unit” language, “processing” in the context of this claim encompasses the user manually reviewing acquired time series data and writing down an index on a piece of paper that includes at least 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – at least one processing unit; a storage unit; a) a first entity configured to acquire, at least temporarily, a numeric time-series including a plurality of readings associated with time; c) a third entity configured to store the index; d) a fourth entity configured to receive a search request including an amplitude range criterion. The at least one processing unit; a storage unit and first through sixth entities are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of processing time series data). The additional elements of a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time; c) program code for storing (S30) the index in a storage unit; d) program code for receiving (S40) a search request including an amplitude range criterion represent insignificant extra-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a) a first entity configured to acquire, at least temporarily, a numeric time-series including a plurality of readings associated with time; c) a third entity configured to store the index; d) a fourth entity configured to receive a search request including an amplitude range criterion, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data collection, storing, indexing and querying. Accordingly, claim 33 is not patent eligible.
Claims 17-31 depend on claim 16 and include all the limitations of claim 16. Therefore, claims 17-31 recite the same abstract idea of generating and 
Claims 17-25, 27-29 recite additional limitations pertaining to the index such as specifying that it is a lossy index, and quantization of the time series into time intervals, histograms of time series data, creating and updating of the index, and utilizing the created index. This judicial exception is not integrated into a practical application. The additional element represent further mental process steps of mentally, and with the aid of a pen and piece of paper, generating an index and using the index. The quantization of the time series involves splitting the time series, which can be observed by the user, by writing the split time series data down into intervals based on different mentally-determined resolutions. Further, a histogram or flat histogram can be constructed by the human mind and with the aid of a pen and piece of paper by the counting the values in the time series and drawing the graph based on the counts for the intervals that were determined for the time series data. The claims additionally recite the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claims 17-25, 27-29 recite an abstract idea and are ineligible.

Claims 26 recites an additional limitations pertaining to the determining of time resolutions which comprise a logarithmic series of time resolutions. This judicial exception is not integrated into a practical application. The additional element represent a mathematical relation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. These additional steps are considered an abstract idea and do not integrate the judicial exception into a practical application. Accordingly, claim 26 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Recitation of another abstract idea is not sufficient to amount to significantly more than the judicial exception. Claim 26 is not patent eligible.
Claims 30, 31 recite the additional limitations pertaining to the performing of a search request and acquiring of sensor data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the 
These additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 23-24, 27-28, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikawa (US 2013/0103657).
Regarding claim 16, Ikawa discloses:	
A method for performing a range search in numeric time-series data, the method comprising: a) acquiring, at least temporarily, a numeric time-series including a plurality of readings associated with time at least by ([0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) processing, by a first processing unit, the acquired numeric time-series to derive an index from the acquired numeric time-series; c) storing the index in a storage unit at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 
d) receiving a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 1,500” on the basis of the search range interval 610.” [0228] “FIG. 30 is a flow chart exemplifying index search processing S3000 conducted by the index search unit 133B. The index search unit 133B receives the search query 600 from the data receiving unit 121”) and the search request including an amplitude range criterion is the search query 600 including a “where condition” of (AVG(GAS ENGINE 1.PRESSURE) >1500), given as a specific example;
e) processing, by a second processing unit, the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) outputting the determined time range in response to the search request at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.” [0122] “A pointer 234 stores information of a pointer to sensor data in the time-series data table 210. A pointer 234 a is a pointer of start time of time-series data, i.e., sensor data having start time. A pointer 234 b is a pointer of end time of time-series data, i.e., sensor data having end time” [0160] “FIG. 13 is a flow chart exemplifying index search processing (regular time interval filtering search) S1300 conducted by the index search unit 133. The index search processing S1300 searches the index data 223 for a node group having a feature value which complies with the evaluation formula generated from the search query 600. Since series data in the time period indicated by the node has a possibility of matching the search query 600, the pointer information of the series data is delivered to the data reading unit 134.” 
As per claim 17, claim 16 is incorporated, Ikawa further discloses:
wherein step c) further includes discarding the numeric time-series at least by ([0151] “By the way, it is also possible for the index generation unit 123 to reconfigure the index of time-series at arbitrary timing. In this case, a new time-series index can be reconfigured by deleting an old index stored in the time-series index table 220 at timing, for example, when an index update instruction has been received from the client PC 500, taking out all time-series data in the 
As per claim 18, claim 16 is incorporated, Ikawa further discloses:
wherein the index is a lossy index at least by ([0121] “FIG. 7( b) is a diagram showing an example of a data structure of a time-series index node. An ID 231 in a time-series index node 230 is an identifier for identifying the node. A number unique to the node is assigned by the index generation unit 123. A time period 232 is a time period of the node, and the time period 232 includes start time 232 a and end time 232 b. A feature value 233 is a single or a plurality of feature value(s).”) and the index structure is shown in at least Figs. 7, 17. These figures show that each node of the index includes a start and end time for a range of time series values as well as additional information such as max and min values. That is when utilized, the index is “lossy” because input data of a search query that matches or falls within one of the time or time series values in the index corresponding to a range of values is not an exact matching of values to other values. That is, they query parameters are matched to a range of values instead of directly matching individual values and therefore an exact match is not likely, and therefore, results in some degree of “loss”.
As per claim 19, claim 17 is incorporated, Ikawa further discloses:
wherein the index is a lossy index at least by ([0121] “FIG. 7( b) is a diagram showing an example of a data structure of a time-series index node. An ID 231 in a time-series index node 230 is an identifier for identifying the node. A number unique to the node is assigned by the index generation unit 123. A time period 
As per claim 20, claim 18 is incorporated, Ikawa further discloses:
wherein the lossy index includes a quantization of the numeric time-series into time intervals according to a predetermined time resolution and into amplitude intervals according to a predetermined amplitude resolution at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the 
As per claim 23, claim 20 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series into a series of different time intervals according to different predetermined time resolutions at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the division of time into intervals and division of feature values for each of the intervals which are included in the index [Fig. 6] shows the “division regular time interval” which represent the different predetermined time resolutions for the time intervals [Figs. 7, 17] also show the corresponding data structures of the index).
As per claim 24, claim 21 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series into a series of different time intervals according to different predetermined time resolutions at least by ([0109] “A single regular time interval for division or a plurality of regular time intervals are stored in the division regular time interval 712. An aggregation function used as a feature value is stored in the feature value calculation function 713.” [0110] “For example, in the case where the data source name 710 is “gas engine 1” and the attribute name 711 is “water temperature” in FIG. 6, the division regular time interval 712 is set equal to one hour, 30 minutes, and 10 minutes, and a feature value obtained when the time period is divided by each regular time interval is calculated.” [0111]-[0116] disclose further detail as to the division of time into intervals and division of feature values for each of the intervals which are included in the index [Fig. 6] shows the “division regular time interval” which represent the different predetermined time resolutions for the time intervals [Figs. 7, 17] also show the corresponding data structures of the index).
As per claim 27, claim 16 is incorporated, Ikawa further discloses:
wherein the acquiring step a) (S10) is executed repeatedly for different portions of the acquired numeric time-series; and wherein the processing step b) (S20) to derive the index includes creating the index upon a first execution of the acquiring step a) (S10), and includes updating the index upon each subsequent execution of the acquiring step a) (S10) at least by ([0142]-[0153] and Fig. 11 which discloses and shows the process for generating and updating the time-series index based on the received sensor data. Specifically, [0151] discloses “By the way, it is also possible for the index generation unit 123 to reconfigure the index of time-series at arbitrary timing. In when an index update instruction has been received from the client PC 500, taking out all time-series data in the time-series data table 210, and conducting the index generation processing S1100.”).
As per claim 28, claim 16 is incorporated, Ikawa further discloses:
wherein the time range determined in step e) (S50) comprises a time range which includes a time for which the numeric time-series is known to include at least one reading within an amplitude range specified by the amplitude range criterion, and excludes a time for which the numeric time-series is known not to include any reading within the specified amplitude range at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data. As a result, it is possible to omit reading data series which cannot match in time-series analysis processing and it becomes possible to prevent the search performance from being degraded by frequent occurrence of the disk I/O.” [0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search receiving unit 131.” [0230] “The index search unit 133B calls the evaluation formula generation processing S1400 (see FIG. 14) (S3005), receives the evaluation formula, applies the evaluation formula to all node groups of a processing object, and extracts a complying node group (S3006). At the S3007, all node groups which become a processing object, i.e., all nodes having the same division regular time interval are extracted (S3007).” [0231] “And the index search unit 133B extracts a feature value, start time, and end time of each node and outputs them to the data receiving unit 121.”).
As per claim 30, claim 16 is incorporated, Ikawa further discloses:
wherein during step d) (S40), the search request includes a logical expression formed by at least one amplitude range criteria and at least one logical operator; and wherein during step e) (S50), a time range is determined for which the numeric time-series is known to match the logical expression at least by ([0228] “FIG. 30 is a flow chart exemplifying index search processing S3000 conducted by the index search unit 133B. The index search unit 133B receives the search query 600 from the data receiving unit 121, and takes out a highest-order node group matching the search object range 630 in the search query 600 (S3001). Then, the index search unit 133B takes out the search condition 640 from the search query 600 (S3002), and executes processing ranging from S3004 to S3009 beginning with a highest-order node until a lowest-order node is reached (S3003).” [0229] “The index search unit 133B makes a decision whether the search condition taken out at S3002 exists (S3004). If the search condition exists (S3004, Yes), i.e., a search with a condition specified is to be conducted, then the index search unit 133B executes S3005 and S3006. Otherwise (S3004, No), i.e., a search of all data without specifying a condition is specified, the index search unit 133B executes S3007.” [0231] “And the index search unit 133B extracts a feature value, start time, and end time of each node and outputs them to the data receiving unit 121. As the feature value used here, an arbitrary feature value can be used.”).
As per claim 31, claim 16 is incorporated, Ikawa further discloses:
wherein during step a) (S10), the numeric time-series is acquired from a sensor installed in an industrial facility at least by ([0002] “it becomes possible to acquire various sensor data from the actual world such as factories and offices, and cases where the sensor data are utilized in business are increasing.” [0060] “The time-series data 300 is a set of sensor data. Individual 
Regarding claim 32, Ikawa discloses:
A non-transitory computer-readable medium encoded with program code which, when executed by at least one computer at least by ([0065] “The processor 101 is composed of, for example, a CPU (Central Processing Unit). The processor 101 executes a time-series data management program 110 which is read onto the memory 102, and thereby executes various kinds of processing of the program.” [0067] “The memory 102 is composed of a storage medium such as, for example, a RAM (Random Access Memory) and a flash memory.”);
causes a range search in numeric time-series data, the program code comprising: a) program code for acquiring (S10), at least temporarily, a numeric time-series including a plurality of readings associated with time at least by ([0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) program code for processing (S20), by a first processing unit, the acquired numeric time-series to derive an index from the acquired numeric time-series; c) program code for storing (S30) the index in a storage unit at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and the storage unit is the external storage device 200 in which the time-series index table is stored;
d) program code for receiving (S40) a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 
e) program code for processing (S50), by a second processing unit, the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) program code for outputting (S60) the determined time range in response to the search request at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the 
Regarding claim 33, Ikawa discloses:
A computerized device for performing a range search in numeric time-series data, the computerized device comprising: at least one processing unit; a storage unit at least by ([0065] “The processor 101 is composed of, for example, a CPU (Central Processing Unit). The processor 101 executes a time-series data management program 110 which is read onto the memory 102, and thereby executes various kinds of processing of the program.” [0067] “The memory 102 is composed of a storage medium such as, for example, a RAM (Random Access Memory) and a flash memory.”);
a) a first entity configured to acquire, at least temporarily, a numeric time-series including a plurality of readings associated with time at least by ([0072] “The data receiving unit 121 receives the time-series data 300 from the manager PC 400, and delivers the data to the data writing unit 122 and the index generation unit 123.”) and under it’s BRI and consistent with the specification, the examiner is interpreting “acquiring, at least temporarily” to mean receiving and holding the time series data for at least a portion of time; that is, the data receiving unit receives the time series data and delivers it (acquiring at least temporarily) to the data writing unit and the index generation unit for further processing and storage;
b) a second entity configured to process the acquired numeric time-series to derive an index from the acquired numeric time-series; c) a third entity configured to store the index at least by ([0074] “The index generation unit 123 conducts processing of receiving the worked time-series data from the data receiving unit 121 and generating the time-series index table 220 having time-series indexes. The time-series index is index information for filtering only a data series having a possibility of matching in a time-series analysis from the time-series data table 210 and reading the data series when searching data.” [0210] “FIG. 23 is a flow chart exemplifying index generation processing S1100A conducted by the index generation unit 123A. The present processing is the same as the processing in the first embodiment shown in FIG. 11 except S1111 is replaced by S2401 and S2402.”) and the storage unit is the external storage device 200 in which the time-series index table is stored;
d) a fourth entity configured to receive a search request including an amplitude range criterion at least by ([0095] “FIG. 3 is a diagram showing an example of a description form of the search query 600. The search query 600 is composed of a search range interval 610 which is a “select range” phrase, a search item 620 which is a “select items” phrase, a search object range 630 which is a “where_timerange” phrase, and a search condition 640 which is a “where_condition” phrase.” [0098] “In the example of the search condition 640 shown in FIG. 3, it is indicated to “extract series data having an average value (AVG) of a pressure of a gas engine 1 over a period of 5 seconds exceeding 1,500” on the basis of the search range interval 610.” [0228] “FIG. 30 is a flow 
e) a fifth entity configured to process the derived index to determine a time range for which the numeric time-series is known to match the amplitude range criterion; and f) a sixth entity configured to output the determined time range at least by ([0077] “The data search unit 130 conducts processing of extracting a data series matching a desired search pattern from the time series data table 210 in response to a search request from the client PC 500.” [0083] “The index search unit 133 conducts processing of receiving the evaluation formula from the evaluation formula generation unit 132 and making a decision as to a compliance degree with a feature value of every time period obtained by dividing by a specific regular time interval, out of the time series index. The index search unit 133 extracts pointer information of the data series in the complying time period, and outputs the pointer information to the data reading unit 134.” [0084] “The data reading unit reads a data series indicated by the pointer from the time-series data table 210 on the basis of the pointer information, and outputs the data series to the time-series analysis unit 135.” [0085] “The time-series analysis unit 135 reads the data series, conducts collation processing with the search query 600 on the memory, extracts a data series which completely matches the search query 600, and outputs the data series to the search .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Muro (US 2016/0371363).
As per claim 21, claim 20 is incorporated, Ikawa fails to disclose “wherein the quantization of the time-amplitude space of the numeric time-series includes, for each of the time intervals, a histogram including, for each of the amplitude intervals, a bin indicative of readings of the numeric time-series which are within the amplitude interval and associated with a time within the time interval”
However, Muro teaches the above limitation at least by ([0121] “The histogram is data in which the frequency of occurrence of measurement values determined in advance are managed as a table or a graph.” [0122] “An example of a management structure of the partial histogram data 112 is shown in table 800 of FIG. 8. The partial histogram data 112 is comprised of an HID 8001 that is an identifier uniquely identifying the partial histogram data, a Bin 8002 that a frequency 8003 that indicates the frequency of occurrence of a measurement value in the range.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Muro into the teaching of Ikawa because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ikawa to further include the quantization of time series into bins of a histogram as in Muro in order to be able to more efficiently respond to search queries by utilizing the bins of the histogram or histogram table.

Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657)  in view of Franc (US 2017/0316342).
As per claim 22, claim 21 is incorporated, Ikawa further discloses:
…numeric time-series… at least by ([0089] “FIG. 2 is a diagram exemplifying a data structure of the time-series data 300. The time-series data 300 is a set of sensor data 301, and sensor data 301 are disposed in a time series. The sensor data 301 is data generated by a data source and it can be regarded as data at a specific moment in the time-series data.”).
Ikawa fails to disclose “wherein a respective histogram comprises a flat histogram; and wherein a respective bin is a binary flag indicative of whether the numeric…series includes at least one reading which is within the amplitude interval and associated with a time within the time interval”
 Franc teaches the above limitations at least by ([0042] “Statistical features calculated from flows can be used for unsupervised anomaly detection, or in supervised classification to train data-driven classifiers of malicious traffic.” [0049] “Operationally, classifiers derive their decision function based on features extracted from data. When the classifiers are trained, it is often beneficial to convert the features to a sparse binary representation by defining a set of feature ranges (e.g., histogram bins) and binary variables that indicate in what range (bin) the original feature value falls”) and the histogram is a flat histogram because the binary variables indicate what range bin the value falls. That is, the examiner is interpreting “flat histogram”, under its BRI and consistent with the specification, to mean at least a histogram that comprises binary bins.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Franc into the teaching of Ikawa because the references similarly disclose the monitoring of streaming data or data flows. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ikawa to further include a flat histogram as in Franc in order to reduce the amount of storage space utilized to store the histograms and to make the overall method more efficient as a result.
.As per claim 25, claim 22 is incorporated, Ikawa further discloses:
wherein the lossy index includes a plurality of quantizations of the numeric time-series into a series of different time intervals according to different predetermined time resolutions at least by ([0108] “FIG. 6 is a diagram exemplifying the index generation table 142. The index generation table 142 is definition information needed when generating a time-series index, and is composed of a data source name 710, an attribute name 711, a division regular time interval 712, and a feature value calculation function 713. By the way, the time-series index has a data structure obtained by dividing time-series data every specific regular time interval and providing each time period with a feature value, although details will be described later.”) and the index generated by quantizing the time series data into different intervals according to different pre-determined resolutions is the division regular time interval 712 as shown in index generation table 142 in at least Fig. 6.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Anderson (US 2015/0066937).
As per claim 26, claim 23 is incorporated, Ikawa fails to disclose “wherein the plurality of different predetermined time resolutions comprises a logarithmic series of time resolutions”
However, Anderson teaches the above limitation at least by ([0043] which discloses on line 3 of the example program code for generating the index that tree_levels = log2(history_size)). That is, the different predetermined time resolutions are the different tree levels, calculated based on the log2(history_size) equation, for which a series of index values are inserted into an array.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Anderson into the teaching of Ikawa because the references similarly disclose the time series data, and specifically, the indexing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ikawa to further include the indexing of time series using different intervals and resolutions of the time series data as in Anderson in order to narrow the search space when executing a query using the index, and thus, increase efficiency.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa (US 2013/0103657) in view of Li (US 2015/0169684).
As per claim 29, claim 16 is incorporated, Ikawa further discloses:
wherein a non-contiguous …plurality of smallest time ranges matching the amplitude range criterion is determined in step e) (S50) and output in step f) (S60) at least by ([0165] “A flow of search will now be described with reference to the concrete example shown in FIG. 17 as well. In FIG. 17, the regular time interval has a structure of three hierarchical levels: “1 hour,” “30 minutes,” and “15 minutes.” In the case where the evaluation formula is “MIN<78<MAX=>compliance” and the search range interval 610 is “20 minutes,” a flow of search becomes as shown in FIG. 17. By the way, only an ID number, a time period, and a feature value are described in each node shown in FIG. 17 to simplify the description.” [0166] “First, since a node “0001” complies with the 
Ikawa fails to disclose “…and non-overlapping…”
However, Li teaches the above limitation at least by ([0023 “the data corpus of information retrieval system 100 (i.e., the body of data to be searched by system 100) can be organized into a plurality of buckets, where each bucket includes a subset of the data corpus that spans a range within a particular data dimension. In these embodiments, each sub-query can correspond to an instance of the query that is constrained to data within a single bucket. For example, if the data corpus of information retrieval system 100 comprises time series data that is organized into buckets representing distinct, non-overlapping time ranges, each sub-query can correspond to an instance of the query that is constrained to a particular bucket time range.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Li into the teaching of Ikawa because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Ikawa to further include the non-overlapping time intervals for matching search data to time series data in particular buckets as in Li in order to minimize the search space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169